                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

             Plaintiff,

v.                                             Case No. 19-12253
                                               Honorable Linda V. Parker

JOHN DOE subscriber assigned
IP Address 108.226.89.25,

           Defendants.
____________________________________/

 OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
    TO SERVE A THIRD PARTY SUBPOENA PRIOR TO RULE 26(f)
                       CONFERENCE

      On July 31, 2019, Plaintiff filed this lawsuit against an unknown individual

alleging that the individual acquired and distributed Plaintiff’s copyrighted works

through an online, file-sharing network. Presently before the Court is Plaintiff’s

motion for leave to serve a third-party subpoena prior to a Rule 26(f) conference, also

filed on July 31, 2019. (ECF No. 3.) Plaintiff seeks to propound discovery requests

upon Internet Service Provider (“ISP”) AT&T U-verse (“AT&T”) in order to identify

the individual associated with the Internet Protocol (“IP”) address from which the

alleged infringing conduct was committed. For the reasons that follow, the Court is

granting Plaintiff’s motion for immediate discovery with certain conditions.
                                            2
      Plaintiff is the owner of federally registered copyrights to several adult motion

pictures. (Lansky Decl. ¶ 3, ECF No. 3-2.) Plaintiff claims that Defendant illegally

acquired and distributed those movies via the Internet. (See, e.g., Compl. ¶ 4, ECF No.

1.) Through forensic software, Plaintiff identified Defendant’s IP address and

determined that Defendant used the internet system of the above-identified ISP to

engage in the alleged illegal conduct. (Fieser Decl. ¶ 7, ECF No. 3-3.)

      Plaintiff establishes that “good cause” exists for it to serve a third-party

subpoena on AT&T in advance of a Rule 26(f) conference. See Artista Records, LLC

v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010) (citing Sony Music Entm’t, Inc. v. Does 1-

40, 326 F. Supp. 2d 556, 565 (S.D.N.Y. 2004)); Artista Records LLC v. Does 1-19,

551 F. Supp. 2d 1, 6-7 (D.D.C. 2008) (citing cases). Plaintiff makes a prima facie

showing of a claim of copyright infringement, submits a specific discovery request,

and establishes that (1) there are no alternative means to obtain the information that its

seeks through the discovery, (2) there is a central need for the information, and (3)

Defendant has a minimal expectation of privacy. The Court is satisfied that

Defendant must be identified before this suit can progress further.

      For these reasons, the Court GRANTS Plaintiff’s motion for leave to serve a

third-party subpoena prior to a Rule 26(f) conference, with the following limitations.

Plaintiff will be allowed to serve immediate discovery on the ISP to
                                             3
obtain Defendant’s identity by serving a Rule 45 subpoena that seeks information

sufficient to identify Defendant, including name, current (and permanent) addresses,

telephone number, email address, and Media Access Control address. Plaintiff shall

attach a copy of this Opinion and Order to the subpoena. Disclosure of the

information requested is ordered pursuant to 47 U.S.C. § 551(c)(2)(B), which

authorizes cable operators to disclose personally identifiable information when the

cable operators are ordered to do so by a court. Any information disclosed to Plaintiff

in response to the Rule 45 subpoena may be used solely for the purpose of protecting

Plaintiff’s rights as set forth in the Complaint.

       When the ISP is served with a subpoena, it shall give written notice, which may

include email notice, to the subscriber in question within five (5) business days. If the

ISP or subscriber wants to move to quash the subpoena, the party must do so before

the return date of the subpoena, which shall be 21 days from the date of service.

       IT IS SO ORDERED.

                                                    s/ Linda V. Parker
                                                    LINDA V. PARKER
                                                    U.S. DISTRICT JUDGE

 Dated: August 1, 2019
